Citation Nr: 1034735	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-15 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for 
left knee strain with degenerative joint disease (DJD).

2.  Entitlement to total disability by reason of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a May 2008 rating decision that was issued by 
the Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a May 2010 hearing; a transcript of that proceeding is 
of record.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's left knee 
disability has not been shown to be productive of extension 
limited to 15 degrees or more, flexion limited to 30 degrees or 
less, dislocated semilunar cartilage, moderate recurrent 
subluxation or lateral instability, moderate impairment of the 
tibia and fibula, or any type of ankylosis. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for left 
knee strain with DJD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-
5263 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in January 2008, 
prior to the rating decision on appeal, that explained what the 
evidence needed to show in order to establish service connection 
for a claimed disability and how a rating and effective date 
would be determined if service connection was granted.  The 
letter also explained VA's duty to assist the Veteran in 
obtaining evidence supporting his claim.  In any event, the 
Veteran's claim here arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.
   
In addition to its duties to provide various notices to 
claimants, VA also must make reasonable efforts to assist them 
with obtaining the evidence that is necessary to substantiate 
their claims, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has of record evidence including service treatment records, VA 
treatment records, private treatment records, and the transcript 
of the Veteran's testimony at the May 2010 hearing.  There is no 
indication of any other outstanding evidence. 

The Veteran was provided with two VA examinations in connection 
with this claim.  He has contended that these examinations were 
inadequate because he believed that the ranges of motion of his 
left knee were not accurately measured and because the 
examinations were performed by nurse practitioners.  However, 
upon reviewed of both VA examination reports, the Board finds 
that they provide sufficient information to enable an accurate 
evaluation of the Veteran's claim.  Both examinations include the 
ranges of motion of the Veteran's left knee and there is no basis 
for finding that these measurements were erroneous.  In this 
regard, the Board notes that a presumption of regularity applies 
to the actions of public officials.   See, e.g., Hilkert v. West, 
12 Vet. App. 145, 151 (1999). The Veteran's dissatisfaction with 
the results that were obtained at the examinations is 
insufficient to rebut this presumption.  The Board further 
observes that a nurse practitioner, having completed medical 
education and training, is competent to provide diagnoses, 
statements, and opinions and may provide competent medical 
evidence within the meaning of 38 C.F.R. § 3.159 (a)(1). See Cox 
v. Nicholson, 20 Vet. App. 563, 569 (2007). The Court explicitly 
held that VA may satisfy its duty to assist by providing a 
medical examination performed by a nurse practitioner. Id. 

For the reasons set forth above, the Board finds that VA met its 
obligations pursuant to the VCAA in this case.  

II.  Initial Rating

The Veteran contends that his left knee strain with DJD is more 
severe than is contemplated by the currently assigned 10 percent 
rating.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of the 
claim and appellate process. See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Disabilities of the knees are rated pursuant to 38 C.F.R. § 
4.71a, diagnostic codes 5256-5262. Diagnostic code 5256 involves 
ankylosis of the knee.  A rating of 30 percent applies when there 
is ankylosis that is at a favorable ankle in full extension, or 
in slight flexion between 0 and 10 degrees.  A 40 percent rating 
applies when there is ankylosis of the knee in flexion between 10 
and 20 degrees.  A 50 percent rating applies when there is 
ankylosis of the knee in flexion between 20 and 45 degrees.   A 
60 percent rating applies when there is extremely unfavorable 
ankylosis, in flexion at an angle of 45 degrees of more.

Diagnostic code 5257 refers to other impairments of the knee.  An 
evaluation of 10 percent is assigned for slight recurrent 
subluxation or lateral instability, and evaluation of 20 percent 
is assigned when such impairment is moderate, and an evaluation 
of 30 percent is assigned when such impairment is severe.  

Diagnostic code 5258 applies to dislocated semilunar cartilage 
with frequent episodes of locking, pain, and effusion into the 
joint.  A 20 percent rating applies for this disability.  
Diagnostic code 5259 applies to removal of symptomatic semilunar 
cartilage.  A 10 percent rating applies for this disability.

Diagnostic Code 5260 pertains to limited flexion of the knee.  A 
10 percent rating is applies when flexion is limited to 45 
degrees.  A 20 percent rating applies when flexion is limited to 
30 degrees.  A 30 percent rating applies when flexion is limited 
to 15 degrees.  

Diagnostic Code 5261 pertains to limitation of extension of the 
knee.  A 10 percent evaluation is assigned for extension that is 
limited to 10 degrees.  A 20 percent evaluation is assigned for 
extension that is limited to 15 degrees.  A 30 percent evaluation 
is assigned for extension that is limited to 20 degrees.  A 40 
percent evaluation is assigned for extension that is limited to30 
degrees.  A 50 percent evaluation is assigned for extension that 
is limited to 45 degrees or greater.  

Diagnostic Code 5262 applies to impairment of the tibia and 
fibula.  A 10 percent rating is applied when there is malunion 
with a slight knee or ankle disability.  A 20 percent rating is 
applies when there is malunion with a moderate knee or ankle 
disability.  A 30 percent rating applies where there is malunion 
with marked knee or ankle disability.  A 40 percent rating 
applies when there is nonunion of the tibia and fibula with loose 
motion requiring a brace.

Diagnostic Code 5263 applies to genu recurvatum; a 10 percent 
rating applies for this disability.

The VA General Counsel held that a Veteran who has arthritis, 
confirmed by x-ray findings, and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional disability. 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Also, separate rating may be 
assigned for limitation of flexion and limitation of extension of 
the same knee. Specifically, where a Veteran has both a 
compensable limitation of flexion and a compensable limitation of 
extension of the same knee, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with the disability. VAOPGCPREC 9-04.
Additionally, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of normal 
excursion of movements in different planes, weakened movement, 
excess fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.
The Veteran's private treatment records reflect that he underwent 
left knee arthroscopy in August 2006, approximately 1 year and 4 
months prior to initiating the instant claim.  This was 
approximately 2 months after he injured his knee at work.  At a 
follow-up evaluation in September 2006, the Veteran had full 
extension and slightly reduced flexion of his left knee.  In 
January 2007, approximately 11 months before this claim was 
initiated, he had slightly reduced flexion and extension.  He 
continued to receive treatment, including injections and pain 
medication, for his left knee.  A February 2007 private treatment 
note showed full range of motion in all joints.   
The Veteran sought care from VA in February 2008.  At that time, 
he was still receiving worker's compensation. He reported that he 
was seeing a private doctor for his left knee and would continue 
with treatment there. 
The Veteran's left knee was examined by VA in April 2008.  At 
that time, the Veteran reported that his knee was chronically 
painful on a daily basis.  He experienced flare ups with 
activity, which lasted for one day per episode.  The Veteran 
treated exacerbations with rest and ice.  He reported that he 
could stand for a maximum of 30 minutes, sit for a maximum of 1.5 
hours, and walk for less than 1 mile.  He was told by a worker's 
compensation physician that he could not perform his full duties 
as an electrician due to his knee problems.  He was able to 
perform his activities of daily living.
Upon examination, the Veteran was able to achieve full extension 
and 115 degrees of flexion of his left knee.  He was able to 
repeat this range of motion 3 times without any additional 
functional loss.  There was no pain associated with flexion of 
the left knee.  There was some mild tenderness on the medial and 
lateral aspects of the left knee.  There was no redness or edema 
of the Veteran's left knee. Ballotment, drawer sign, and 
varus/valgus laxity were negative.  X-rays showed mild medial 
joint space narrowing.  The examiner diagnosed left knee strain.  
She opined that the limitations on standing, squatting, kneeling, 
and prolonged walking would prevent the Veteran from performing 
his full work as an electrician.
The Veteran returned to VA for treatment of his knees in February 
2009.  At that time, he reported recent difficulties with his 
right (non-service connected) knee.  
In March 2009 the Veteran was noted to have joint space narrowing 
in both of his knees.  He had slight flexion contractures but he 
was able to fully extend his left knee.  He did have pain at the 
anterior joint line.  
In May 2009 the Veteran began another series of knee injections, 
this time at VA.  He reported that he was still not working due 
to his knee injury.  At that time, the Veteran was observed to 
have an obvious antalgic gait. He had full extension of both 
knees with 115 degrees of flexion bilaterally with good 
stability. He continued to take pain medication for his knee pain 
and other joint pains.  
The Veteran's knee was reexamined in June 2009.  At that time, 
his gait was slightly antalgic.  His left knee did not show any 
edema, effusion, tenderness in the joint lines, redness, heat, or 
abnormal movement.  There was some guarding of movement.  There 
were small, healed arthroscopic scars on the medial and lateral 
aspects of the inferior patella.  The scars were less than 1cm, 
not raised, not depressed, and nonadherent.  
The Veteran could achieve full extension of his knee with three 
repetitions of that range of motion. He achieved 110, 115, and 
112 degrees of flexion on three repetitions.  The Veteran 
reported some pain with repetitive motion, but he denied 
fatigability.  The examiner estimated an additional 20 degree 
loss of flexion due to pain during flare-ups. No joint laxity was 
noted.  The Veteran had full strength in his lower extremities 
and there were no identified sensory deficits with regard to his 
left lower extremity. The examiner noted that previous x-rays 
showed severe DJD in the medial compartment of the left knee. 
The Veteran reported that he was fully independent with respect 
to all of his activities of daily living.  He reported that he 
had worked as an electrician prior to being laid off from this 
job in February 2009.  He did not miss any work due to his left 
knee problems.  However, had not experienced pain in his knee 
while working.
After the examination, the Veteran continued to receive treatment 
for knee pain, including pain medication and injections.  These 
were only partially effective. The Veteran sought to avoid 
further surgeries. 
At a March 2010 clinic appointment, the Veteran was able to fully 
extend his knee and he was able to flex his knee to 125 degrees.  
This was the same range of motion that the Veteran had with 
respect to his right knee.  His knees were stable with varus and 
valgus stress and in the anterior to posterior plane.  Patellar 
tracking was normal.  X-rays showed moderate to severe DJD in 
both of the Veteran's knees. The Veteran was referred for an 
orthopedic surgery consult at which time he was informed that he 
was likely to need bilateral knee replacements in the future.  
At his May 2010 hearing, the Veteran reported that he received 
pain medication and steroid shots in his knees but they were 
still painful.  He had fluid drawn off of his left knee at some 
time in 2009.  The Veteran reported that walking, standing, and 
using stairs caused knee pain.  He also experienced knee pain 
after driving long periods without stopping to stretch.  He had 
knee braces but he did not wear them since they no longer fit 
properly.  He desired to reduce the amount of pain medication 
that he took.  The Veteran reported that his knees felt weak when 
using stairs.
The Veteran further reported that since he was a journeyman 
electrician he did not have to do much physical labor at work 
once he spent some time on the job.  Until that point, it was 
difficult because he had to limit his physical activity.  He was 
unemployed for reasons that were unrelated to his knee. He 
reported that, while he was working, his knee was very painful 
and he felt as though he would not be able to finish his work.
After considering the evidence of record, as detailed in 
pertinent part above, the Board concludes that the Veteran does 
not meet the criteria for a rating in excess of than 10 percent 
for his left knee disability.  The Veteran is currently rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.  In order to 
receive a higher rating under this diagnostic code, flexion would 
have to be limited to 45 degrees or less.  Id. The Veteran was 
not shown to have a loss of flexion anywhere near this level of 
severity at any time during the period of this appeal.  In so 
deciding, the Board has considered additional functional 
limitation due to factors such as pain and weakness.  It is 
acknowledged that the VA examination in June 2009 indicated that 
there was an additional 20 degree loss of flexion during periods 
of flare-up.  This degree of motion still far exceeds that 
required for the next-higher 10 percent rating under Diagnostic 
Code 5260.    
Similarly, there is no basis to award a higher or separate rating 
for limited extension (diagnostic code 5261) or recurrent 
subluxation or lateral instability (diagnostic code 5257).  The 
Veteran had full extension of his knees at both of his VA 
examinations and, additionally, the Veteran's treatment records 
reflected that he had full extension throughout the period of 
this appeal. The only time that reduced extension was shown was 
on one occasion that was approximately 11 months before the 
rating period on appeal. There was no objective evidence of 
lateral instability or recurrent subluxation at either of the VA 
examinations and there was also no evidence of this in the 
Veteran's treatment records.  
The remainder of the diagnostic codes pertaining to knee 
disabilities do not pertain to the disability at issue.  Indeed, 
the Veteran was not shown to have genu recurvatum, impairment of 
the tibia and fibula, dislocated semilunar cartilage, or any type 
of ankylosis. 
While the Veteran was noted to have some scarring on his left 
knee from arthroscopic surgery, this scarring did not reach the 
level of severity that is necessary in order to receive a 
separate compensable rating. The scars on the Veteran's left knee 
are not deep, do not cause limited motion, are less than 144 
square inches in size, are not unstable, and were not painful on 
examination.  38 C.F.R. § 4.118, diagnostic codes 7801-7805 
(2008).  The Board also notes that as of October 23, 2008, 
revised provisions for evaluating scars were enacted.  This new 
regulation, however, indicates that the revised provisions are 
applicable only to claims received on or after October 23, 2008, 
or upon specific request by the Veteran.  Accordingly, these 
revisions do not apply to the present case.  73 Fed. Reg. 54708 
(Sept. 23, 2008).  

Finally, the Board finds that the Veteran's symptoms do not 
present such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate).  The Veteran's symptoms 
of loss of flexion and pain are contemplated by the rating 
schedule.  

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


ORDER

An initial rating in excess of 10 percent for left knee strain 
with DJD is denied.


REMAND

The evidence of record indicates that the Veteran was not working 
due to his left knee disability during a portion of the appeal 
period.  Rather, he was out of work and receiving worker's 
compensation for an injury to the same knee that is service-
connected. Private treatment records and the April 2008 report of 
examination indicate that, at least during the early portion of 
the appeal period, the Veteran was unable to engage in his 
customary employment due to his left knee disability.

In light of this, a claim of TDIU is construed as an extension of 
the claim on appeal. See Rice v. Shinseki, 22 Vet. App. 447, 453-
454 (2009). However, the evidence of record is insufficient to 
decide this issue.  It is unclear for what portion of the appeal 
period that the Veteran was out of work due to his left knee 
disability. Additionally, while there is evidence that the 
Veteran was unable to work as an electrician for a period of 
time, it is unclear whether the Veteran would have been able to 
perform other types of work, such as more sedentary jobs that did 
not involve activities such as kneeling, crawling, climbing, or 
prolonged standing.  In this regard, a May 2007 private record 
suggested the possibility of a "restricted light duty job," but 
no elaboration was provided.  Therefore, the Board finds that 
additional information about the Veteran's employment history 
should be obtained.  Further, the Veteran should be afforded a VA 
examination to assess the level of the Veteran's occupational 
impairment solely due to his knee disability during the period 
that is relevant to this appeal.  



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent appropriate 
VCAA notice on the issue of entitlement to 
TDIU. 
 
2. The RO/AMC should request the Veteran to 
provide up-to-date information concerning his 
education and industrial background.  
 
3. The RO/AMC should request that the Veteran 
identify the specific period for which he was 
unemployed due to his left knee disability.  
The Veteran should also be requested to 
provide any documentary or other evidence 
showing the period of time that he was out of 
work due to his left knee disability and/or 
was receiving workman's compensation due to 
his left knee disability.  
 
4. Thereafter, the claims file should be sent 
to an appropriate medical professional for 
review. Based on such review, the reviewer 
should provide an opinion concerning the 
degree of occupational impairment that was 
caused solely by the Veteran's left knee 
disability during the period of time that he 
was out of work as a result thereof.  The 
examiner should set forth all of the 
functional impairments that were caused by 
the Veteran's left knee disability.  He or 
she should indicate whether the Veteran was 
capable of engaging in any type of 
employment, including sedentary employment, 
during the period of time that he was out of 
work/receiving worker's compensation due to 
his left knee.  Only the functional 
impairments caused by the Veteran's left knee 
disability, and not any of his other 
orthopedic or neurologic disorders, should be 
considered when making this determination. 
 
The supporting rationale for all opinions 
expressed must be provided.

5.  After completion of the above 
development, the Veteran's entitlement to 
TDIU should be adjudicated.  If the 
determination is unfavorable to the Veteran, 
he and his representative should be provided 
with a supplemental statement of the case and 
given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


